        3:19-cv-03065-SEM-EIL # 1           Page 1 of 13                                              E-FILED
                                                                     Thursday, 07 March, 2019 02:19:15 PM
                                                                             Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                SPRINGFIELD DIVISION

CENTRAL LABORERS’ PENSION FUND,                      )
                                                     )
                              Plaintiff,             )
                                                     )
v.                                                   )      Case No.
                                                     )
COMMUNITY HEALTH AND EMERGENCY                       )
SERVICES, INC.,                                      )
                                                     )
                              Defendant.             )

                                           COMPLAINT

                    Count I: Delinquent Contributions and Report Forms

       NOW COMES Plaintiff, CENTRAL LABORERS’ PENSION FUND, by and through its

attorneys, Cavanagh & O’Hara LLP, complaining of the Defendant, COMMUNITY HEALTH

AND EMERGENCY SERVICES, INC., and alleges as follows:

       1.      This action is brought and maintained in accordance with the provisions of the

Labor Management Relations Act (LMRA), as amended, 29 U.S.C. §185(a), and the Employee

Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §1001 et seq., as amended, and is a

civil action to recover pension contributions and other amounts owed to Plaintiff.

       2.      Federal District Courts have exclusive jurisdiction under ERISA over civil actions

like the present action. (29 U.S.C. §1132(e)(1)).

       3.      Central Laborers’ Pension Fund (“Plaintiff” or “Fund”) is an employee benefit

plan administered pursuant to the terms and provisions of a trust agreement creating said Fund

and is required to be maintained and administered in accordance with the provisions of the Labor

Management Relations Act of 1947, and ERISA (as amended), 29 U.S.C. §1001 et seq.

       4. Plaintiff’s administrative office is located in Jacksonville, Illinois, in Morgan County,


                                           Page 1 of 13
        3:19-cv-03065-SEM-EIL # 1            Page 2 of 13



which is within the venue of the District Court for the Central District of Illinois, Springfield

Division.

       5.      Plaintiff is a multiemployer pension plan as it receives contributions from

numerous employers. (29 U.S.C. §1002(37)(A)(i)).

       6.      Community Health and Emergency Services, Inc. (“Defendant” or “CHESI”) is

an Employer engaged in an industry within the meaning of ERISA, 29 U.S.C. §1002(5) and (12).

       7.      Defendant’s place of business is located in Carbondale, Illinois, within Jackson

County, Illinois, and Defendant provides services in other southern Illinois counties including:

Alexander, Hardin, Jackson, Pope, Pulaski, Saline, White, and Williamson.

       8.      Since 2007, Defendant has been obligated to make contributions to the Plaintiff

pursuant to several labor agreements including a 2007 Participation Agreement, three collective

bargaining agreements with the Laborers’ International Union of North America, the Southern

and Central Illinois Laborers’ District Council and Laborers’ Local 773 covering the periods of

July 1, 2010 through June 30, 2013, July 1, 2013 to June 30, 2016, and July 1, 2016 through June

30, 2019. Copies of these Agreements are attached hereto and incorporated herein as Exhibits

A-D.

       9.      Defendant signed a separate agreement for a nursing care facility (called the

Daystar Division) located in Cairo, Illinois and that agreement required the Defendant to pay

contributions to the Plaintiff for all employees working at the Cairo facility. Exhibit E.

       10.     Pursuant to ERISA, 29 U.S.C. §1145, Defendant has been required to make

contributions to Plaintiff in accordance with the terms and conditions of the Plaintiff’s Trust

Agreement (Exhibit F), and the applicable labor agreements presented herein as Exhibits A-E

(and collectively referred to as the “Labor Agreements”).



                                            Page 2 of 13
        3:19-cv-03065-SEM-EIL # 1           Page 3 of 13



       11.     Defendant employed individuals who are Participants in the Fund pursuant to the

Labor Agreements.

       12.     These Participants performed work for which the Defendant was required to pay

contributions and other amounts to the Plaintiff.

       13.     Defendant has failed to properly and timely pay all of the required contributions

and other amounts to Plaintiff in contravention of Plaintiff’s Trust Agreement and the applicable

Labor Agreements.

       14.     Pursuant to Plaintiff’s Trust Agreement, Defendant owes liquidated damages in

the amount of 10% for all contributions paid late or contributions that are still owed. (Exhibit F,

Section 7. Liquidated Damages.)

       15.     Pursuant to the terms of Plaintiff’s Trust Agreement and the applicable Labor

Agreements, Defendant is liable for reasonable attorneys’ fees, court costs, and all other

reasonable expenses incurred by Plaintiff in the collection of the amounts owed. (Exhibit F,

Section 9. Collection Costs.)

         16.   Based on an audit of the Defendant’s payroll and business records, Defendant

owes Plaintiff for known delinquent contributions, liquidated damages, and audit costs in the

amount of $28,434.11. A breakdown showing the known amounts owed is attached hereto and

incorporated herein as Exhibit G.

       17.     Additionally, Defendant has failed to submit all of the required remittance report

forms to Plaintiff for the period of October 2016 through December 2016 and the period of

February 2017 through current.

       18.     Due to Defendant’s failure to submit the outstanding report forms, Plaintiff is




                                           Page 3 of 13
        3:19-cv-03065-SEM-EIL # 1             Page 4 of 13



unable to determine the full amount of fringe benefit contributions and other amounts currently

owed by Defendant.

        19.     Pursuant to the Trust Agreement, Plaintiff is authorized to perform an

examination of the Defendant’s books and records to determine the fringe benefit contributions

owed to the Plaintiff. (Exhibit F, Section 10. Audits and the Costs Thereof.)

        20. Pursuant to 29 U.S.C. §1132(g)(2), if judgment is entered in favor of Plaintiff in this

matter, the Plaintiff is entitled to the unpaid fringe benefit contributions, interest, liquidated

damages or double interest, and attorneys’ fees.

        WHEREFORE, Plaintiff prays as follows:

        A.      That judgment be entered in favor of the Plaintiff and against Defendant for all

such monies found to be due—including unpaid fringe benefit contributions, liquidated damages,

interest, audit costs, attorney fees, court costs, and all applicable statutory remedies pursuant to

29 U.S.C. §1132(g)(2) for the period of January 1, 2011 through current—at the time Judgment

is rendered;

        B.      Specifically, that Defendant is ordered to pay to Plaintiff $28,434.11 in fringe

benefit contributions, liquidated damages, and audit costs, plus any other amounts found to be

owing at the time judgment is entered;

        C.      That Defendant be ordered to provide all books and records to allow the Plaintiff

to determine the fringe benefits owed for the period of October 2016 through December 2016

and February 2017 through current.

        D.      That Defendant be decreed to pay Plaintiff its reasonable attorney fees and costs

as provided by ERISA, 29 U.S.C. §1132(g)(2) and Plaintiff’s Trust Agreement;

        E.      That Defendant be decreed to pay all costs attendant to these proceedings; and



                                             Page 4 of 13
        3:19-cv-03065-SEM-EIL # 1             Page 5 of 13



        F.      That Plaintiff be awarded such other and further relief as the Court deems just and

equitable, all at Defendant’s costs.

                                 Count II: Surcharge Assessments

        NOW COMES Plaintiff, CENTRAL LABORERS’ PENSION FUND, by its attorneys,

Cavanagh & O’Hara LLP, complaining of the Defendant, COMMUNITY HEALTH AND

EMERGENCY SERVICES, INC., and alleges as follows:

        1.      This action arises under the Employee Retirement Income Security Act of 1974,

as amended, 29 U.S.C. §§ 1132, 1085, and 1145.

        2-12. Plaintiff re-asserts and re-alleges paragraphs 2 through 12 of Count I as

paragraphs 2 through 12 of Count II as if fully set forth herein.

        13.     Pursuant to 29 U.S.C. §1085(e), the Fund is required to adopt a

“rehabilitation plan” if the Fund’s actuary certifies that its funding condition is in “critical status”

as defined in 29 U.S.C. §1085(b)(2).

        14.     On December 29, 2011, the Fund was certified by its actuary to be in “critical

status” for the plan year beginning on October 1, 2011.

        15.     The “rehabilitation plan,” along with adoption forms for both the default schedule

and the preferred schedule, was sent to Defendant which informed Defendant of the automatic

employer surcharge assessments and the continuance of said employer surcharge assessments if

the Defendant failed to adopt a schedule consistent with the “rehabilitation plan.”

        16.     The information sent to Defendant informed Defendant that failure to adopt one

of the schedules on or before March 1, 2012 would result in the imposition of the mandated 5%

surcharge through September 30, 2012, and, effective October 1, 2012, a 10% surcharge

assessment as required by 29 U.S.C. §1085(e)(7)(A)).



                                             Page 5 of 13
        3:19-cv-03065-SEM-EIL # 1            Page 6 of 13



       17.     Defendant failed to adopt a schedule consistent with the “rehabilitation plan” on

or before March 1, 2012.

       18.     Defendant reported hours worked by employees during the period of January

2013 through December 2013, but Defendant failed to pay the Fund the required surcharge

assessments.

       19.     Based upon information obtained for the period of January 2013 through

December 2013, the Fund has determined that Defendant owes surcharges in the amount of

$9,026.73. A detailed breakdown of the various surcharges due for the requisite time periods is

attached hereto as Exhibit G.

       20.     The Fund has notified Defendant that Defendant’s contributions were subject to

the applicable surcharge and that Defendant was liable to remit such surcharge.

       21.     Defendant, however, has failed to remit the surcharges and otherwise remit

payment for such sums due and owing.

       22.     Pursuant to 29 U.S.C. §1085(e)(7)(B)), the Fund is authorized to bring suit to

collect employer surcharge assessments in the same manner as it would to collect delinquent

contributions under 29 U.S.C. §1145.

       23.     Pursuant to the terms of 29 U.S.C. §1132(g)) and Plaintiff’s Trust Agreement

(Exhibit F), Defendant is also liable for reasonable attorney’s fees, court costs and all other

reasonable expenses incurred by the Fund in the collection of surcharge assessments.

       24.     Accordingly, pursuant to the Plaintiff’s Trust Agreement and the applicable

provisions of ERISA, Defendant is liable for unpaid surcharges, liquidated damages, interest, and

reasonable attorney’s fees and costs incurred by Plaintiff in this action.

       WHEREFORE, Plaintiff prays as follows:



                                            Page 6 of 13
        3:19-cv-03065-SEM-EIL # 1           Page 7 of 13



       A.      That judgment be entered in favor of Plaintiff, CENTRAL LABORERS’

PENSION FUND, and against Defendant, COMMUNITY HEALTH AND EMERGENCY

SERVICES, INC., in the sum of $9,026.73, plus any additional surcharges that are found to be

due and owing at the time judgment is rendered;

       B.      That Defendant, COMMUNITY HEALTH AND EMERGENCY SERVICES,

INC., be ordered to pay to Plaintiff its reasonable attorney’s fees, liquidated damages, interests,

and costs as provided by 29 U.S.C. §1132(g)(2)); and

       C.      That Plaintiff is awarded, at Defendant’s cost, such further and other relief as may

be available under ERISA, Plaintiff’s trust agreement, or as is otherwise just and equitable.

                            Count III: Partial Withdrawal Liability

       NOW COMES Plaintiff, CENTRAL LABORERS’ PENSION FUND, by its attorneys,

Cavanagh & O’Hara LLP, complaining of the Defendant, COMMUNITY HEALTH AND

EMERGENCY SERVICES, INC., and alleges as follows:

       1.      This is an action brought under the Employee Retirement Income Security Act of

1974 (“ERISA”), codified at 29 U.S.C. §1001 et seq., as amended by the Multiemployer Pension

Plan Amendments Act of 1980 (“MPPAA”), codified at 29 U.S.C. §§1381-1453, to collect

partial withdrawal liability from the Defendant.

       2.      Federal District Courts have exclusive jurisdiction over civil actions to collect

withdrawal liability from employers. (29 U.S.C. §1451(c)).

       3.      Venue for civil actions like the present action is proper in a federal District Court

where the plan is administered. (29 U.S.C. §1451(d)).




                                            Page 7 of 13
         3:19-cv-03065-SEM-EIL # 1          Page 8 of 13



        4.     Plaintiff’s administrative office is located in Jacksonville, Illinois, within Morgan

County, which is within the venue of the District Court for the Central District of Illinois,

Springfield Division.

        5.     Plaintiff is an employee benefit plan administered pursuant to the terms and

provisions of a Trust Agreement (Exhibit F) creating said Fund and is required to be maintained

and administered in accordance with the provisions of the Labor Management Relations Act of

1947, and ERISA (as amended), 29 U.S.C. §1001 et seq.

        6.     Plaintiff is a “pension plan” within the meaning of ERISA, 29 U.S.C. §1002(2).

        7.     Plaintiff receives contributions from numerous employers, and therefore, is a

multiemployer plan. (29 U.S.C. §1002(37)(A)(i)).

        8.     Plaintiff provides retirement and other benefits to the employees of participating

employers who pay fringe benefit contributions to the Plaintiff on behalf of their employees.

        9.     At all relevant times, Community Health and Emergency Services, Inc.

(“Defendant” or “CHESI”) has been an Employer engaged in an industry within the meaning of

ERISA, 29 U.S.C. §1002 (5) and (12).

        10.    Defendant is a not-for-profit corporation registered and authorized to do business

in Illinois.

        11.    Defendant’s place of business is located in Carbondale, Illinois, within Jackson

County, Illinois, and Defendant provides services in other southern Illinois counties including:

Alexander, Hardin, Jackson, Pope, Pulaski, Saline, White, and Williamson.

        12.    During all relevant times, Defendant was bound by at least one collective

bargaining agreement under which Defendant was required to pay fringe benefit contributions to

Plaintiff’s pension plan on behalf of its covered employees. (Exhibits A – E).



                                            Page 8 of 13
        3:19-cv-03065-SEM-EIL # 1            Page 9 of 13




       13.     As shown in Exhibit E, Defendant signed a separate collective bargaining

agreement for its Daystar Care Center in Cairo, Illinois.

       14.     Specifically, Defendant signed this separate collective bargaining agreement as

Community Health Emergency Services “CHESI”: Daystar Division with the Laborers’

International Union of North America, the Southern and Central Illinois Laborers’ District

Council and Laborers’ Local 773 covering the period of July 3, 2010 through June 30, 2013.

       15.     Under this separate collective bargaining agreement for the Daystar Division,

Defendant was obligated to report and pay contributions to Plaintiff on behalf of its employees

performing work covered by this agreement at the Daystar Care Center in Cairo, Illinois.

       16.     Based on information and belief, Defendant ceased operations at the Daystar Care

Center sometime after April 3, 2013 after it sold the facility pursuant to an asset purchase

agreement.

       17.     After April 3, 2013, Defendant did not pay any fringe benefit contributions for

work performed at the Daystar facility.

       18.     Plaintiff inquired about the termination of fringe benefit contributions for the

Daystar facility but received no response to its inquiries.

       19.     After obtaining a copy of the asset purchase agreement, Plaintiff determined that

Defendant did not comply with the terms and provisions of Section 1384 of ERISA that pertains

to signatory employers who sell assets that encompass most or all of the assets used to operate

their business. (29 U.S.C. §1384)




                                            Page 9 of 13
        3:19-cv-03065-SEM-EIL # 1            Page 10 of 13



       20.     Based upon information and belief, the new owners retained the same employees

previously employed by the Defendant and those employees performed the same work under the

new owners as they performed while employed by the Defendant.

       21.     Defendant continues to perform work at its other facilities and locations and such

work requires the payment of fringe benefit contributions pursuant to applicable collective

bargaining agreements.

       22.     The Defendant’s sale of its Daystar facility, and its termination of its payment of

contributions, coupled with the fact that the purchaser of the Daystar facility did not continue to

make contributions to the Plaintiff, led to a decrease in the Plaintiff’s contribution base.

       23.     The Defendant’s termination of its obligation to contribute to Plaintiff under one,

but fewer than all, of its collective bargaining agreements resulted in a “partial withdrawal” as

defined in 29 U.S.C. §1385.

       24.     As a result of the partial withdrawal, Plaintiff determined the Defendant was

liable for a partial withdrawal in the amount of $340,934.00.

       25.     On September 14, 2018, Plaintiff sent Defendant a notice and demand for

payment of partial withdrawal liability (the “notice and demand”). Exhibit H.

       26.     In the notice and demand, Plaintiff gave the Defendant the option of (1) paying

the partial withdrawal liability in full by November 15, 2018, or (2) paying the partial

withdrawal liability in twenty-six (26) quarterly installments of $15,428.00 each, plus a final

payment of $14,736.00, with the first quarterly payment due by November 15, 2018.

       27.     The notice and demand further advised Defendant that it could request Plaintiff to

review this matter pursuant to 29 U.S.C. §1399(b)(2)(A).




                                           Page 10 of 13
        3:19-cv-03065-SEM-EIL # 1            Page 11 of 13



        28.     Defendant sent Plaintiff two (2) separate letters dated October 4, 2018 and

October 18, 2018 that Plaintiff considered to be requests for review pursuant to 29 U.S.C.

§1399(b)(2)(A).

        29.     Plaintiff responded to Defendant’s requests for review in letters dated October 12,

2018 and November 15, 2018.

        30.     Plaintiff’s responses of October 12, 2018 and November 15, 2018 notified

Defendant that the decision to assess partial withdrawal liability against Defendant in the amount

of $340,934.00 remained unchanged.

        31.     Defendant did not seek arbitration to contest the assessed partial withdrawal

liability pursuant to 29 U.S.C. §1401(a)(1).

        32.     Defendant did not pay its partial withdrawal liability in full by November 15,

2018, or alternatively, make the required first quarterly installment payment to Plaintiff by

November 15, 2018.

        33.     On December 14, 2018, Plaintiff notified Defendant that it was in default because

it had failed to pay the first quarterly partial withdrawal liability payment on November 15,

2018, and that it had sixty (60) days in which to cure its default. A copy of the default letter is

attached hereto and incorporated herein as Exhibit I.

        34.     Defendant did not cure its default or remit any payment to Plaintiff within 60 days

of Plaintiff’s default letter.

        35.     Due to Defendant’s failure to cure the default, Plaintiff has the right to require

immediate payment of the outstanding amount of the partial withdrawal liability. 29 U.S.C.

§1399(c)(5).




                                            Page 11 of 13
         3:19-cv-03065-SEM-EIL # 1          Page 12 of 13



         36.   Additionally, Plaintiff is entitled to an award of interest on the total outstanding

partial withdrawal liability from the due date of the first payment that was not timely made

under 29 U.S.C. §1399(c)(5).

         37.   Pursuant to 29 U.S.C. §1451(b), this action may also be treated as an action to

collect delinquent contributions. Pursuant to 29 U.S.C. §1132(g)(2), Defendant is entitled, upon

entry of a judgment, to the unpaid withdrawal liability, interest, liquidated damages, and

attorneys’ fees and costs.

         38.   Pursuant to the terms of Plaintiff’s Trust Agreement (Exhibit F), Defendant is

 liable for liquidated damages of ten percent (10%) reasonable attorneys’ fees, court costs, and

 all other reasonable expenses incurred by Plaintiff in the collection of the amounts owed.

         WHEREFORE, Plaintiff prays as follows:

         A.    That judgment be entered in favor of Plaintiff and against Defendant in the

amount of $340,934.00 for the assessed partial withdrawal liability, plus liquidated damages at

10% of the assessed partial withdrawal liability, interest on the assessed partial withdrawal

liability calculated at 7.5% per year beginning on November 15, 2018, and attorneys’ fees and

costs;

         B.    That Defendant be ordered to pay to Plaintiff all such monies determined to be

due and owing to Plaintiff at the time judgment is entered, including, without limitation, the

partial withdrawal liability, interest, liquidated damages, and attorneys’ fees and costs;

         C.    That Defendant be ordered to pay Plaintiff its reasonable attorneys’ fees and

costs, as provided by ERISA (29 U.S.C. Section 1132(g)(2));

         D.    That Defendant be ordered to pay all costs attendant to these proceedings; and




                                           Page 12 of 13
        3:19-cv-03065-SEM-EIL # 1          Page 13 of 13



        E.     That Plaintiff is awarded such other and further relief as may be available under

ERISA, Plaintiff’s trust agreement, or as the Court deems just and equitable, all at Defendant’s

cost.

                                             CENTRAL LABORERS’ PENSION FUND,
                                             Plaintiff,


                                             By:            s/ Timothy J. Shrake II
                                                            TIMOTHY J. SHRAKE II
                                                            CAVANAGH & O’HARA LLP
                                                            2319 W. Jefferson Street
                                                            Springfield, IL 62702
                                                            Telephone: (217) 544-1771
                                                            Fax: (217) 544-9894
                                                            timshrake@cavanagh-ohara.com




                                          Page 13 of 13
